      Case 1:21-cv-00078-AW-GRJ Document 7 Filed 05/19/21 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

KELLY GONZALEZ,
     Plaintiff,
v.                                             Case No. 1:21-cv-78-AW-GRJ
GRAY TELEVISION, INC.,
d/b/a WCJB-TV20 NEWS,
     Defendant.
_______________________________/
           ORDER DENYING MOTION TO DISMISS AS MOOT

     Defendant moved to dismiss the complaint on May 4, 2021. ECF No. 3.

Plaintiff then filed an amended complaint, ECF No. 6, so Defendant’s motion to

dismiss is DENIED as moot.

     SO ORDERED on May 19, 2021.

                                   s/ Allen Winsor
                                   United States District Judge
